Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is responsive to the amendment filed on 02/07/2022. As directed by the amendment: claims 1-2 and 18 are amended, claim 17 is withdrawn. Thus, claims 1-16 and 18-20 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 11-16  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s Admitted prior art Mursic (GB 1400051) in views of Henriksen et al (WO 01/62424).
	For claim 1, Mursic teaches an electric arc-welding (fig.1) (page.1, lines 60-65) comprising:
 	at least one fusible, continuously-fed hot wire electrode (2 and 3 as shown in fig.1) configured to be consumed in an arc during a welding operation (page.2,lines 10-125);
 	fusible, continuously-fed cold wire electrode (18 and 19 as shown in fig.1) that is configured to be consumed without an arc by being in continuous short-circuit contact with a weld pool (6 as shown in fig.1) during the welding operation (page.3, lines 1-10); 
 	the contact device (22 or 23 as shown in fig.1) including an electrically insulated duct (25 and 26 as shown in fig.1) and the cold wire electrode (18 and 19 as shown in fig.1) extends through the electrically insulated duct (25 and 26 as shown in fig.1) so that the cold wire electrode is electrically insulated from the at least one hot wire electrode (2 and 3 as shown in fig.1) (page. 1, lines 60-75 and 85-90, page.2, lines 127-130 and page.3, lines 1-20).

Mursic fails to teach welding head, contact device in which electrical power is delivered to the at least one hot wire electrode, contact device includes at least one additional duct, the at least one hot wire electrode extends through the at least one additional duct where it is electrically connectable to an electrical power source.
Henriksen, similar  an electric arc-welding welding, welding head (100 as shown in fig.1a), contact device (110 as shown in fig.1a) in which electrical power is delivered to the at least one hot wire electrode contact device (the electrical connection thru connection line 125 as shown in fig.1a) (110 as shown in fig.1a)  includes at least one additional duct (115 as shown in fig.1a), the at least one hot wire electrode extends through the at least one additional duct (115 as shown in fig.1a) where it is electrically connectable to an electrical power source (supply thru connection 120 as shown in fig.1a) (page.6, lines 1-20).
It would have been obvious to one ordinary skill in the art to modify Mursic with contact device in which electrical power is delivered to the at least one hot wire electrode as taught by Henriksen for purpose of achieving of reducing and suppressing increase in spatter due to magnetic interference of the leading electrode arc, and in this way, spatter can be reduced even more (Henriksen, page.4, lines 20-25). 

 	For claim 2, Mursic further teaches wherein the cold wire electrode (18 and 19 as shown in fig.1) is melted by one or more of: a weld pool (6 as shown in fig.1) generated by melting the at least one hot wire electrode (2 and 3 as shown in fig.1); and heat generated when melting the at least one hot wire electrode (2 and 3 as shown in fig.1) (page. 1, lines 60-75 and 85-90, page.2, lines 127-130 and page.3, lines 1-20).	 
 	For claim 3, Mursic further teaches wherein the weld pool (6 as shown in fig.1) melts the cold wire electrode (18 and 19 as shown in fig.1) via resistance heating (page.3, lines 1-20).	
 	For claim 6, Mursic fails to teach a motor driven wire feeder unit for feeding the at least one hot wire electrode towards the contact device, the motor driven wire feeder unit including an electrically insulating portion for the cold wire electrode that electrically insulates the wire electrode from the at least one hot wire electrode while the motor driven wire feeder unit feeds the at least one hot wire electrode towards the contact device.
 	Henriksen further teaches a motor driven wire feeder unit (wire feeder mechanism) for feeding the at least one hot wire electrode (160 as shown in fig.1c) towards the contact device (110 as shown in fig.1a) (page.9, lines 10-20), the motor driven wire feeder unit including an electrically insulating portion for the wire electrode that electrically insulates (element 150 and 155 are insulation as shown in fig.1a) the wire electrode from the at least one hot wire electrode while the wire feeder unit feeds the at least one hot wire electrode towards the contact device (page.6, lines 5-20).
It would have been obvious to one ordinary skill in the art to modify Mursic with contact device in which electrical power is delivered to the at least one hot wire electrode as taught by Henriksen for purpose of achieving of reducing and suppressing increase in spatter due to magnetic interference of the leading electrode arc, and in this way, spatter can be reduced even more (Henriksen, page.4, lines 20-25). 
 	For claim 11, Mursic further teaches wherein the contact device (22 or 23 as shown in fig.1) includes a tip (the bottom of 22 or 23 as shown in fig.1) and the electrically insulated duct (25 as shown in fig.1) extends longitudinally through the contact device (22 as shown in fig.1) to provide an outlet for the cold wire electrode (18 as shown in fig.1) at an opening provided by the tip of the contact device (page. 1, lines 60-75 and 85-90, page.2, lines 127-130 and page.3, lines 1-20).	 
	For claim 12, Mursic further teaches wherein the outlet is disposed in a central position of within the opening of the tip (page. 1, lines 60-75 and 85-90, page.2, lines 127-130 and page.3, lines 1-20).
 	For claim 13, Mursic further teaches wherein the outlet is disposed in an eccentric position within the opening of the tip (page. 1, lines 60-75 and 85-90, page.2, lines 127-130 and page.3, lines 1-20).
 	For claim 14, Mursic further teaches wherein the electrically insulated duct comprises an electrically insulating tube (25 and 26 wire guides as shown in fig.1) (page. 1, lines 60-75 and 85-90, page.2, lines 127-130 and page.3, lines 1-20).
 	For claims 15 and 16, Mursic further teaches wherein the at least one hot wire electrode (2 or 3 as shown in fig.1) is arranged in alignment with and ahead of the cold wire electrode (18 or 19 as shown in fig.1) with respect to a welding direction (toward the workpiece area 7 as shown in fig.1) and wherein the at least one hot wire electrode (2 or 3 as shown in fig.1) is arranged in alignment with and behind the cold wire electrode (18 or 19 as shown in fig.1) with respect to a welding direction (toward the workpiece area 7 as shown in fig.1) (page 1, lines 65-80). 
Claims 4-5 and 7-10, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s Admitted prior art Mursic (GB 1400051) in views of Henriksen et al (WO 01/62424) as applied to claims above, and further in view of Offer (5714735).
	Mursic, as modified by Henriksen, teaches all the limitation as previously set forth except for, claim 4, a wire motor driven straightening unit for straightening the at least one hot wire electrode, the motor driven wire straightening unit including an electrically insulating portion for the cold wire electrode that electrically insulates the cold wire electrode from the at least one hot wire electrode while the motor driven wire straightening unit straightens the at least one hot wire electrode and for claim 5, wherein the motor driven wire straightening unit is a first motor driven wire straightening unit and the welding head further comprises: a second motor driven wire straightening unit for straightening the cold wire electrode.
	For claim 4, Offer, similar wire feeder, a motor driven wire straightening unit (roller 20a as shown in fig.1a used as straight device), for straightening the at least one hot wire electrode (10a as shown in fig.1a), the motor driven wire straightening unit (roller 20a as shown in fig.1a used as straight device) including an electrically insulating portion (12b nozzle guide as shown in fig.1a)  for the wire electrode (10b as shown in fig.1a) that electrically insulates the wire electrode from the at least one hot wire electrode while the motor driven wire straightening unit straightens the at least one hot wire electrode (10a as shown in fig.1a) (col 7, lines 58-68 to col.8, lines 1-5), and for claim 5, Offer further teaches a second motor driven wire straightening unit (roller 20b as shown in fig.1a) for straightening the wire electrode (10b as shown in fig.1a) (col.7, lines 60-68). 
It would have been obvious to one ordinary skill in the art to modify Diez with a wire straightening unit as taught by Offer in order to control the aiming consistency for each of the multiple fillers even with substantial amounts of "cast" in the filler shape after being unwound from a spool (Offer, abstract). 	 
 	For claim 7, Mursic teaches all the limitation as previously set forth except for wherein the motor driven wire feeder unit is a first motor driven wire feeder unit and the welding head further comprises: a second motor driven wire feeder unit for feeding the cold wire electrode towards the contact device.
	Offer further teaches wherein the motor driven wire feeder unit is a first motor driven wire feeder unit and the welding head further comprises: a second motor driven wire feeder unit for feeding the wire electrode towards the contact device (col.4, lines col.7, lines 65-68, col.13, lines 1-6, col.15, lines 48-55).
It would have been obvious to one ordinary skill in the art to modify Mursic with a second wire feeder unit as taught by Offer in order to improve the melt-off efficiency at predetermined heat input levels, and therefore to increase the joining productivity (Offer, col.12, lines 59-61). 
	For claim 8, Mursic teaches all the limitation as previously set forth except for wherein the first motor driven wire feeder unit has a first speed control unit, the second motor driven wire feeder unit has a second speed control unit, and the first speed control unit and the second control unit separately control feed speeds of the at least one hot wire electrode and the cold wire electrode, respectively.
	Offer further teaches wherein the first motor driven wire feeder unit has a first speed control unit, the second motor driven wire feeder unit has a second speed control unit, and the first speed control unit and the second control unit separately control feed speeds of the at least one hot wire electrode and the wire electrode, respectively (col.8, lines 1-5). 
It would have been obvious to one ordinary skill in the art to modify Diez with control feed speeds as taught by Offer in order to increase the filler metal deposition rate by increasing the filler material feed rate without increasing the specific heat input (or alternately decreasing the heat input for a fixed filler feed rate), reduce the number of fill passes required, and therefore decrease the total welding or brazing time and cost (Offer, col.6, lines 34-40). 	
 	For claim 9, Mursic teaches all the limitation as previously set forth except for wherein the insulated portion of the first motor driven wire feeder unit receives the cold wire electrode from the second motor driven wire feeder unit via at least an electrically insulated wire conduit extending substantially between the second motor driven wire feeder unit and the first motor driven wire feeder unit.
 	Offer further teaches wherein the insulated portion of the first motor driven wire feeder unit receives the wire electrode from the second motor driven wire feeder unit via at least an electrically insulated wire conduit extending substantially between the second motor driven wire feeder unit and the motor driven first wire feeder unit (col.12, lines 60-68 to col.13, lines 1-6).
It would have been obvious to one ordinary skill in the art to modify Diez with a second wire feeder unit as taught by Offer in order to improve the melt-off efficiency at predetermined heat input levels, and therefore to increase the joining productivity (Offer, col.12, lines 59-61). 	
	
 	For claim 10, Mursic teaches all the limitation as previously set forth except for wherein the insulated portion of the first motor driven wire feeder unit receives the cold wire electrode directly from a motor driven wire straightening unit and the electrically insulated wire conduit extends between the second motor driven wire feeder unit and the motor driven wire straightening unit.
	Offer further teaches wherein the insulated portion of the first motor driven wire feeder unit receives the wire electrode directly from a motor driven wire straightening unit and the electrically insulated wire conduit extends between the second motor driven wire feeder unit and the motor driven wire straightening unit (col.7, lines 60-68 and col.13, lines 1-6).
It would have been obvious to one ordinary skill in the art to modify Diez with a wire straightening unit as taught by Offer in order to control the aiming consistency for each of the multiple fillers even with substantial amounts of "cast" in the filler shape after being unwound from a spool (Offer, abstract). 	

Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s Admitted prior art Mursic (GB 1400051) in views of Henriksen et al (WO 01/62424), and Offer (5714735).
 	For claim 18, Mursic teaches welding (fig.1) (page.1, lines 60-65) comprising:
 	at least one fusible, continuously-fed hot wire electrode (2 and 3 as shown in fig.1) configured to be consumed in an arc during a welding operation (page.2,lines 10-125);
 	fusible, continuously-fed cold wire electrode (18 and 19 as shown in fig.1) that is configured to be consumed without an arc by being in continuous short-circuit contact with a weld pool (6 as shown in fig.1) during the welding operation (page.3, lines 1-10); 
 	the contact device (22 or 23 as shown in fig.1) including an electrically insulated duct (25 and 26 as shown in fig.1) and the cold wire electrode (18 and 19 as shown in fig.1) extends through the electrically insulated duct (25 and 26 as shown in fig.1) so that the cold wire electrode is electrically insulated from the at least one hot wire electrode (2 and 3 as shown in fig.1) (page. 1, lines 60-75 and 85-90, page.2, lines 127-130 and page.3, lines 1-20).
a first unit (9 or 10 as shown in fig.1) for feeding the at least one hot wire electrode (2 or 3 as shown in fig.1) towards the contact device (12 as shown in fig.1),
a second unit (20 or 21 as shown in fig.1) for feeding the cold wire electrode (18 or 19 as shown in fig.1) towards the contact device (22 or 23 as shown in fig.1).
Mursic fails to teach welding head, contact device in which electrical power is delivered to the at least one hot wire electrode contact device, the contact device including an electrically insulated duct and at least one additional duct, where it is electrically connectable to an electrical power source, the cold wire electrode extends through the electrically insulated duct so that the cold wire electrode is electrically insulated from the at least one hot wire electrode, first motor driven wire feeder unit, and a second motor driven wire feeder unit.
Henriksen, similar  an electric arc-welding welding, welding head (100 as shown in fig.1a), contact device (110 as shown in fig.1a) in which electrical power is delivered to the at least one hot wire electrode contact device (the electrical connection thru connection line 125 as shown in fig.1a) (110 as shown in fig.1a), contact device (100 as shown in fig.1a)  includes at least one additional duct (either 110 or 115 as shown in fig.1a), the at least one hot wire electrode extends through the at least one additional duct (115 as shown in fig.1a) where it is electrically connectable to an electrical power source (supply thru connection 120 as shown in fig.1a) (page.6, lines 1-20).
It would have been obvious to one ordinary skill in the art to modify Mursic with contact device in which electrical power is delivered to the at least one hot wire electrode as taught by Henriksen for purpose of achieving of reducing and suppressing increase in spatter due to magnetic interference of the leading electrode arc, and in this way, spatter can be reduced even more (Henriksen, page.4, lines 20-25). The combination of Mursic with Henriksen fails to teach two motor driven wire feeder unit.
Offer, similar wire feeder, teaches first motor driven wire feeder unit, and a second motor driven wire feeder unit for feeding the cold wire electrode towards the contact device (col.4, lines col.7, lines 65-68, col.13, lines 1-6, col.15, lines 48-55). 
It would have been obvious to one ordinary skill in the art to modify Diez with a second motor wire feeder unit as taught by Offer in order to improve the melt-off efficiency at predetermined heat input levels, and therefore to increase the joining productivity (Offer, col.12, lines 59-61). 	
 	For claim 19, Mursic teaches all the limitation as previously set forth except for a first motor driven wire straightening unit for straightening the at least one hot wire electrode; and a second motor driven wire straightening unit for straightening the cold wire electrode.
	Offer further teaches a first motor driven wire straightening unit (20a as shown in fig.1a) for straightening the at least one wire electrode; and a second motor driven wire straightening unit (20b as shown in fig.1a) for straightening the wire electrode (col 7, lines 58-68 to col.8, lines 1-5).
It would have been obvious to one ordinary skill in the art to modify Diez with a wire straightening unit as taught by Offer in order to control the aiming consistency for each of the multiple fillers even with substantial amounts of "cast" in the filler shape after being unwound from a spool (Offer, abstract). 
 	For claim 20, Mursic teaches all the limitation as previously set forth except for wherein: the second motor driven wire feeder unit receives the wire electrode from the second motor driven wire straightening unit and feeds the wire electrode towards the first motor driven wire straightening unit; the first motor driven wire straightening unit includes a first electrically insulating portion for the wire electrode that electrically insulates the wire electrode from the at least one wire electrode while the first motor driven wire straightening unit straightens the at least one wire electrode, the first electrically insulating portion allowing the wire electrode to pass to the first wire feeder unit; and the first motor driven wire feeder unit includes an electrically insulating portion for the wire electrode that electrically insulates the wire electrode from the at least one wire electrode while the first motor driven wire feeder unit feeds the at least one wire electrode towards the contact device.
	Offer further teaches wherein: the second motor driven wire feeder unit receives the wire electrode from the second motor driven wire straightening unit and feeds the wire electrode towards the first motor driven wire straightening unit (20a as shown in fig.1) (col 7, lines 58-68 to col.8, lines 1-5),; the first motor driven wire straightening unit includes a first electrically insulating portion for the wire electrode that electrically insulates the wire electrode from the at least one hot wire electrode while the first motor driven wire straightening unit straightens the at least one hot wire electrode (col 7, lines 58-68 to col.8, lines 1-5), the first electrically insulating portion allowing the wire electrode to pass to the first motor driven wire feeder unit; and the first motor driven wire feeder unit includes an electrically insulating portion for the wire electrode that electrically insulates the wire electrode from the at least one hot wire electrode while the first motor driven wire feeder unit feeds the at least one hot wire electrode towards the contact device (col 12, lines 58-68 to col.13, lines 1-5).
It would have been obvious to one ordinary skill in the art to modify Diez with a wire straightening unit as taught by Offer in order to control the aiming consistency for each of the multiple fillers even with substantial amounts of "cast" in the filler shape after being unwound from a spool (Offer, abstract).  	 
 	 
Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“contact device in which electrical power is delivered to the at least one hot wire electrode, the contact device including an electrically insulated duct and at least one additional duct” in claims 1 and 18, has been considered but is moot, because the examiner applied new art, Henriksen et al (WO 01/62424), that covers newly claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761